       Case: 1:21-cr-00129-CAB Doc #: 14 Filed: 03/26/21 1 of 3. PageID #: 35




                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF                               :       CASE NO.       1:21-cr-00129
AMERICA,                                       :
                                               :
                       Plaintiff,              :       JUDGE CHRISTOPHER A. BOYKO
                                               :
               v.                              :       MAGISTRATE JUDGE DAVID
                                                       A. RUIZ
CONSUELO BROWN,                                :
                                               :
                       Defendant.              :       REPORT & RECOMMENDATION



       Pursuant to General Order 99-49, this matter has been referred to United States Magistrate

Judge David A. Ruiz for purposes of receiving, on consent of the parties, the defendant’s offer of

a plea of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a verbatim

record of the proceedings to be prepared, referring the matter, if appropriate, for presentence

investigation, and submitting a Magistrate Judge’s Report and Recommendation stating whether

the plea should be accepted and a finding of guilty entered. The following, along with the

transcript or other record of the proceedings submitted herewith, constitutes the Magistrate

Judge’s Report and Recommendation concerning the plea of guilty proffered by the defendant.

       1.      On March 26,2021, the defendant, accompanied by counsel, proffered a plea of

               guilty to Count One of the Information.
     Case: 1:21-cr-00129-CAB Doc #: 14 Filed: 03/26/21 2 of 3. PageID #: 36




       2.      Prior to such proffer, the defendant was examined as to competency, advised

               of the charges and consequences of conviction, informed that the Federal

               Sentencing Guidelines are advisory and the Court must consider them but the

               Court may impose any reasonable sentence authorized by law, notified of

               defendant’s rights, advised that she was waiving all rights except the right to

               counsel, and, if such were the case, her right to appeal, and otherwise was

               provided with the information prescribed in Fed. R. Crim. P. 11.

       3.      The parties and counsel informed the court about the plea agreement between

               the parties; the undersigned was advised that, aside from such agreement as

               described or submitted to the court, no other commitments or promises have

               been made by any party, and no other agreements, written or unwritten, have

               been made between the parties.

       4.      The undersigned questioned the defendant under oath about the knowing,

               intelligent, and voluntary nature of the plea of guilty, and finds that the

               defendant was competent to enter a plea and the plea was offered knowingly,

               intelligently, and voluntarily.

       5.      The parties provided the undersigned with sufficient information about the

               charged offense(s) and the defendant’s conduct to establish a factual basis for

               the plea, and the defendant acknowledged that she committed the acts alleged

               in the Information.

       In light of the foregoing and the record submitted herewith, the undersigned finds that

the defendant’s plea of guilty was knowing, intelligent, and voluntary, and all requirements
     Case: 1:21-cr-00129-CAB Doc #: 14 Filed: 03/26/21 3 of 3. PageID #: 37




imposed by the United States Constitution and Fed. R. Crim. P. 11 have been satisfied.

Therefore, the undersigned recommends that the defendant’s plea of guilty be accepted and a

finding of guilty be entered by the Court.



                                             s/ David A. Ruiz
                                             David A. Ruiz
                                             UNITED STATES MAGISTRATE JUDGE



DATE: March 26, 2021


                                        OBJECTIONS

       Any objections to this Report and Recommendation must be filed with the Clerk
of Courts within fourteen (14) days after the party objecting has been served with a
copy of this Report and Recommendation. 28 U.S.C. § 636(b)(1). Failure to file
objections within the specified time may forfeit the right to appeal the District Court’s
order. See Berkshire v. Beauvais, 928 F. 3d 520, 530-31 (6th Cir. 2019).
